DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-11, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US Patent 10,840,154. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations presented in the claims of the instant application have already been presented in the claims of USP 10,840,154. Further, it would be obvious to one of ordinary skill in the art to combine claims of USP 10,840,154 to meet the limitations of the claims presented in the instant application.

Regarding claim 1, USP10,840,154 recites a method for forming a semiconductor structure, comprising forming a first protruding structure, a second protruding structure, and a third protruding structure over a substrate (claim 8, column 22, lines 51-53); performing a depositing process to form a first insulation material layer between the first protruding structure and the second protruding structure (column 22, lines 54-56); performing a first insulation material conversion process onto the first insulation material layer to bend the first protruding structure and the second protruding structure toward opposite directions (column 22, lines 59-62).

Regarding claim 2, USP10,840,154 recites first pitch is between the first protruding structure and the second protruding structure, a second pitch is between the second protruding structure and the third protruding structure, and the first pitch is smaller than the second pitch (claim 8).

Regarding claim 3, USP10,840,154 recites the first protruding structure and the second protruding structure are bent toward opposite directions during the first insulation material conversion process (column 22, lines 59-62).

Regarding claim 4, USP10,840,154 recites a sidewall of an upper portion of the first protruding structure is not covered by the first insulation material layer (claim 12, column 23, lines 28-31).

Regarding claim 6, USP10,840,154 recites performing a pre-treatment process onto the first insulation material layer before the first insulation material conversion process is performed (claim 1, column 21, lines 65 to column 22, line 2).

Regarding claim 7, USP10,840,154 recites pre-treatment process is an O3 treatment process (claim 6, column 22, lines 42-43).

Regarding claim 8, USP10,840,154 recites forming a second insulation material layer over the first insulation material layer and between the second protruding structure and the third protruding structure (claims 8, column 22, lines 63-65).

Regarding claim 9, USP10,840,154 recites forming a contact plug through the first insulation material layer (claim 1, column 22, lines 5-6).

Regarding claim 10, USP10,840,154 recites the first protruding structure comprises a first gate structure, and the second protruding structure comprises a second gate structure (claim 2, column 22, lines 20-22).

Regarding claim 11, USP10,840,154 discloses a method for forming a semiconductor structure, comprising forming a first protruding structure (claim 12, column 23 lines 2-5) and a second protruding structure (claim 15) over a substrate; forming a first insulation material layer between the first protruding structure and the second protruding structure, wherein a first sidewall of an upper portion of the first protruding structure and a second sidewall of an upper portion of the second protruding structure are not covered by the first insulation material layer (claim 12, column 23, lines 28-31 and claim 15) ; and performing a first insulation material conversion process on the first insulation material layer to bend the first sidewall of the first protruding structure and the second sidewall of an upper portion of the second protruding structure (claim 12, column 23, lines 32-38 and claim 16).

Regarding claim 14, USP10,840,154 recites a pre-treatment process onto the first insulation material layer before the first insulation material conversion process is performed (claim 17).

Regarding claim 15, USP10,840,154 recites forming a contact plug through the first insulation material layer (claim 1, column 22, lines 5-6).

Regarding claim 16, USP10,840,154 recites a method for forming a semiconductor structure, comprising forming a first gate and a second gate over a substrate (Claims 1 and 2, wherein claim 1 recites first protruding structure and second protruding structure in column 21, lines 59-60 and claim 2 recites first gate structure and second gate structure); forming a source/drain structure between the first gate and the second gate (column 21, line 59); forming a first insulation material layer over the source/drain structure (column 21, lines 52-65); and  performing a first insulation material conversion process on the first insulation material layer to bend the first gate and the second gate (column 22, lines 1-14).

Regarding claim 17, USP10,840,154 recites performing a pre-treatment process on the first insulation material layer before performing the first insulation material conversion process (column 21, lines 66-67).

Regarding claim 18, USP10,840,154 recites the pre-treatment process is an O3 treatment process (claim 6).

Regarding claim 19, USP10,840,154 recites forming an etch stop layer over the source/drain structure, wherein the first insulation material layer covers a top surface of the etch stop layer (claim 3).

Regarding claim 20, USP10,840,154 recites forming a contact plug through the first insulation material layer (column 22, lines 5-6).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al, US Patent Application Publication 2014/0231919.


    PNG
    media_image1.png
    536
    1062
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    523
    1025
    media_image2.png
    Greyscale

Regarding claim 1, Peng teaches a method for forming a semiconductor structure, comprising forming a first protruding structure (labeled “A” above), a second protruding structure (labeled “C” above), and a third protruding structure (labeled “C” above) over a substrate 20; performing a depositing process to form a first insulation material layer 36 between the first protruding structure and the second protruding structure (figure 4); performing a first insulation material conversion process onto the first insulation material layer to bend the first protruding structure and the second protruding structure toward opposite directions (as shown in figure 5).

Regarding claim 2, Peng teaches a first pitch is between the first protruding structure and the second protruding structure, a second pitch is between the second protruding structure and the third protruding structure, and the first pitch is smaller than the second pitch (figure 5).

Regarding claim 3, Peng teaches the first protruding structure and the second protruding structure are bent toward opposite directions during the first insulation material conversion process (figure 5).

Regarding claim 6, Peng teaches performing a pre-treatment process onto the first insulation material layer before the first insulation material conversion process is performed (which mat either be the deposition of layer 36 or curing layer 36 before the annealing step, [0014]).

Regarding claim 8, Peng teaches forming a second insulation material layer 38 over the first insulation material layer and between the second protruding structure and the third protruding structure (figure 6).

Regarding claim 10, Peng teaches the first protruding structure comprises a first gate structure, and the second protruding structure comprises a second gate structure (wherein the protruding structures are fins for gate structures. See figure 6).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng as applied to claim 6 above, and further in view of Chuang et al, US Patent Application Publication 2015/0014807.

Regarding claim 7, Peng fails to teach the pre-treatment process is an O3 treatment process.

Chuang teaches the pre-treatment process is an O3 treatment process [0022] by teaching a means of forming an annealing process for a flowable dielectric material in a trench in order to densify the flowable material.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Chuang with that of Peng because performing an annealing process using ozone is a known means for forming an annealing process for a flowable dielectric material in a trench in order to densify the flowable material.

Allowable Subject Matter

Claims 5, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899